ORDER
Respondent has been arrested and charged with entering a bank with intent to steal, assault and battery, armed robbery, and seven counts of kidnapping. The Office of Disciplinary Counsel has filed a petition for interim suspension seeking to have respondent temporarily suspended from the practice of law in this State pursuant to Rule 17(a) and (b), RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT